Citation Nr: 1531271	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for coronary artery disease, based upon substitution.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to sleep apnea, based upon substitution.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1961 to December 1972.  The Veteran died in June 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appellant provided testimony at a videoconference hearing in December 2014; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2012 rating decision reopened a claim for coronary artery disease and denied it on the merits, and also denied a petition to reopen a claim for service connection for sleep apnea.  The Veteran died in June 2012, and the appellant filed a timely notice of disagreement (NOD) with this decision in July 2012.  No statement of the case was ever issued.

In November 2012, the appellant filed a claim for service connection for the cause of the Veteran's death, which is considered a request to substitute in relation to the above-noted pending appeal.  38 C.F.R. § 3.1010(c)(2).

In June 2015, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  She will therefore be substituted as the Veteran for purposes of processing the his appeals concerning his petitions to reopen service connection for coronary artery disease and sleep apnea to completion.  Before the Board can adjudicate these claims, however, remand is necessary in order for the AOJ to issue a statement of the case in response to the timely July 2012 NOD.  See 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the claims to reopen service connection for coronary artery disease and sleep apnea.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board must therefore defer adjudication of the cause of death claim pending the above-requested development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of whether new and material evidence has been received sufficient to reopen claims of service connection for coronary artery disease and sleep apnea.

2.  Thereafter, readjudicate the claim of entitlement to service connection for cause of death, to include as a result of exposure to herbicides.  If the decision is adverse to the appellant, issue an appropriate supplemental statement of the case and allow the appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


